IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                   NO. WR-42,639-03



                 EX PARTE ROBERT CHARLES LADD, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
               AND MOTION TO STAY THE EXECUTION
  IN CAUSE NO. 114-80305-97-C IN THE 114TH JUDICIAL DISTRICT COURT
                            SMITH COUNTY

       Per curiam. A LCALA, J., filed a concurring statement.

                                        ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and a motion to stay the

execution.

       In August 1997, a jury found applicant guilty of the offense of capital murder. The

jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure

Article 37.071, and the trial court, accordingly, set applicant’s punishment at death. This

Court affirmed applicant’s conviction and sentence on direct appeal. Ladd v. State, 3 S.W.3d
                                                                                         Ladd - 2

547 (Tex. Crim. App. 1999). This Court denied relief on applicant’s initial post-conviction

application for a writ of habeas corpus. Ex parte Ladd, No. WR-42,639-01 (Tex. Crim. App.

Dec. 15, 1999)(not designated for publication). This Court dismissed applicant’s first

subsequent application for a writ of habeas corpus because it failed to meet the dictates of

Article 11.071 § 5. Ex parte Ladd, No. WR-42,639-02 (Tex. Crim. App. Apr. 17, 2003)(not

designated for publication). Applicant filed this his second subsequent application in the trial

court on January 21, 2015.

       In this application, applicant asserts that he is mentally retarded and, therefore, is

categorically ineligible for the death penalty under the Eighth and Fourteenth Amendments.1

See Atkins v. Virginia, 536 U.S. 304 (2002). We have reviewed the application and find that

applicant has failed to satisfy his threshold burden on his claim of mental retardation. See

Ex parte Blue, 230 S.W.3d 151, 153 (Tex. Crim. App. 2007). Accordingly, we dismiss the

application as an abuse of the writ without considering the merits of the claim. Applicant’s

motion to stay the execution is denied.

       IT IS SO ORDERED THIS THE 27 th DAY OF JANUARY, 2015.

Do Not Publish




       1
           We recognize that the preferred terminology for mental retardation is now “intellectual
disability.” However, because the term mental retardation has been previously used in this case
and by relevant legal authority, we use this term in our order.